               Case 2:19-cr-20292-SJM ECF No. 3, PageID.36 Filed 10/01/19 Page 1 of 3

PROB 12C                                                                   U. S. Probation Office         PACTS       DATE
(Rev. 08/18)   VIOLATION REPORT PART 1:                                    Eastern District of Michigan               09/27/2019
               PETITION FOR SUMMONS                                                                       3843903

NAME                                              OFFICER                         JUDGE                             DOCKET #
                                                  Brian Mays                      Stephen J. Murphy, III            19-CR-20292-01
RITTER, Demarco Dawn

ORIGINAL               SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE       PHOTO
SENTENCE DATE                             CATEGORY             LEVEL
                       Supervised
02/15/2019                                    I                15
                       Release
COMMENCED
02/15/2019
EXPIRATION
02/14/2021

ASST. U.S. ATTORNEY                       DEFENSE ATTORNEY

Saima Mohsin                              To Be Determined
REPORT PURPOSE

TO ISSUE A SUMMONS

ORIGINAL OFFENSE

Count 1: 21 U. S. C. §§ 841(a)(1), 841(b)(1)(C), 846 and 18
U.S.C. § 2, Conspiracy to Distribute and Possess With Intent to
Distribute Oxycodone

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of time served, to be followed by a two-year term of supervised release.
Name of Sentencing Judicial Officer: Honorable Daniel L. Hovland, District of North Dakota. Jurisdiction accepted
by the Honorable Stephen J. Murphy, III on May 10, 2019.

ORIGINAL SPECIAL CONDITIONS


      1. You must participate in a drug/alcohol dependency treatment program as approved by the supervising
         probation officer.
      2. You must totally abstain from the use of illegal drugs or the possession of a controlled substance, as defined
         in 21 U. S. C. § 802 or state statute, unless prescribed by a licensed medical practitioner; and any use of
         inhalants or psychoactive substances (e.g., synthetic marijuana, bath salts, etc.) that impair your physical
         or mental functioning.
      3. You must not consume alcohol in excess.
      4. You must submit to drug and/alcohol screening at the direction of the United States Probation Officer to
         verify compliance. Failure or refusal to submit to testing can result in mandatory revocation. Tampering
         with the collection process or specimen may be considered the same as a positive test result.
      5. As directed by the Court, if during the period of supervised release the supervising probation officer
         determines you are in need of placement in a Residential Re-Entry Center (RRC), you must voluntarily
         report to such a facility as directed by the supervising probation officer, cooperate with all rules and
         regulations of the facility, participate in all recommended programming, and not withdraw from the facility

                                                             Page 1 of 3
                   Case 2:19-cr-20292-SJM ECF No. 3, PageID.37 Filed 10/01/19 Page 2 of 3

PROB 12C                                                                                   U. S. Probation Office         PACTS       DATE
(Rev. 08/18)       VIOLATION REPORT PART 1:                                                Eastern District of Michigan               09/27/2019
                   PETITION FOR SUMMONS                                                                                   3843903

NAME                                                         OFFICER                              JUDGE                             DOCKET #
                                                             Brian Mays                           Stephen J. Murphy, III            19-CR-20292-01
RITTER, Demarco Dawn

         without prior permission of the supervising probation officer. The Court retains and exercises ultimate
         responsibility in this delegation of authority to the probation officer.
      6. You must submit your person, residence, workplace, vehicle, computer (including passwords), and/or
         possessions to a search conducted by a United States Probation Officer based upon reasonable suspicion of
         a violation of a condition of supervision. Failure to submit to a search may be grounds for revocation,
         additional criminal charges, and arrest. You must notify any other residents that the premises may be subject
         to searches pursuant to this condition.
      7. You must participate in a program aimed at addressing specific interpersonal or social areas, for example,
         cognitive skills at the direction of your supervising probation officer.

               Criminal Monetary Penalty: Special Assessment $100.00. (paid)

The probation officer believes that the offender has violated the following conditions of supervised release:
VIOLATION NUMBER           NATURE OF NONCOMPLIANCE



               1           Violation of Mandatory Condition: “YOU MUST NOT COMMIT ANOTHER FEDERAL,
                           STATE OR LOCAL CRIME.”

                           On September 16, 2019, RITTER was arrested by the Warren Police Department for CCW-
                           Carrying Concealed Weapon and Stolen Property, Docket No. W194714A of the 37th District
                           Court. RITTER is scheduled for a Probable Cause hearing on September 24, 2019.
               2           Violation of Standard Condition No. 10: “YOU MUST NOT OWN, POSSESS, OR HAVE
                           ACCESS TO A FIREARM, AMMUNITION, DESTRUCTIVE DEVICE, OR WEAPON.”

                           On Monday, September 16, 2019, Warren police officers arrested the offender for Stolen Property
                           and Carrying Concealed Weapon.


I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Brian Mays/wg
313-234-5406
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Russell LaForet                                                                    Data Entry
313-234-5269



THE COURT ORDERS:

                                                                             Page 2 of 3
                  Case 2:19-cr-20292-SJM ECF No. 3, PageID.38 Filed 10/01/19 Page 3 of 3

PROB 12C                                                           U. S. Probation Office         PACTS       DATE
(Rev. 08/18)      VIOLATION REPORT PART 1:                         Eastern District of Michigan               09/27/2019
                  PETITION FOR SUMMONS                                                            3843903

NAME                                       OFFICER                        JUDGE                             DOCKET #
                                           Brian Mays                     Stephen J. Murphy, III            19-CR-20292-01
RITTER, Demarco Dawn

[X]            The Issuance of a Summons

[ ]            Other



                                                                s/Stephen J. Murphy, III
                                                               Stephen J. Murphy, III
                                                               United States District Judge
                                                                   10/1/2019
                                                                   Date




                                                     Page 3 of 3
